Title: From George Washington to David Stuart, 6 April 1795
From: Washington, George
To: Stuart, David


          
            Dear Sir
            Philadelphia 6th April 1795.
          
          Your letter of the 22d Ulto came duly to hand.
          I shall keep Mr White, with others, in remembrance, for the place suggested; but I shall come to no decision thereon before

I arrive at the federal city; which, probably, will happen on the 18th instant if no accident happens on the road; as my present intention is to commence my journey for Mount Vernon on the 14th for a very short stay.
          The continual disputes, which seem to be entailed on the public transactions in the federal city, are extremely to be regretted. Who is to blame, in the case which you allude to, I know not; nor, if it respects property, or the construction of contracts, is it likely I shall decide, or give any opinion respecting it. I am sorry it has happened however.
          My absence from this place must be short, & two days of it will, probably, be spent in, and about the federal city.
          My best wishes attend Mrs Stuart and your family. With very great esteem & regard I am—Dear Sir Your Affectionate
          
            Go: Washington
          
        